Citation Nr: 0014361	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-21 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for Meckel's 
diverticulum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from February 1946 to 
November 1947.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1995 
rating decision from the Roanoke, Virginia, Regional Office 
(RO), which, determined that new and material evidence had 
not been submitted to reopen the veteran's claim for service 
connection for Meckel's diverticulum.

In December 1999, the Board remanded this case to the RO to 
determine whether new and material evidence has been 
submitted to reopen a claim for service connection for 
Meckel's diverticulum in light of Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998) and Elkins v. West, 12 Vet. App. 209 
(1999).

In a supplemental statement of the case issued January 2000, 
the RO subsequently determined that new and material evidence 
had been submitted to reopen the claim for service connection 
for Meckel's diverticulum, but denied the claim on the 
merits.

The Board acknowledges that the RO has determined that the 
veteran's claim has been reopened.  However, the Board notes 
that it must make an independent determination of whether the 
new and material evidence requirement has been met, 
regardless of whether the RO adjudicated the claim on the 
merits.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996).  If the Board were to 
adjudicate the claim on the merits without resolving the new 
and material evidence issue, its actions would violate its 
statutory mandate set forth in 38 U.S.C.A. §§ 7104 (b) and 
5108.  Id.  Accordingly, the Board finds that the issue is 
best characterized as it appears on the cover page of this 
decision.



FINDINGS OF FACT

1.  In a March 1952 rating decision, the RO denied service 
connection for Meckel's diverticulum.  The veteran was 
notified of this decision and of his appellate rights by a 
letter dated in April 1952.  The veteran did not perfect an 
appeal of the adverse decision.

2.  Subsequent to the March 1952 rating decision, the veteran 
has submitted multiple medical studies, reports and journal 
articles.  Although new, the evidence does not bear directly 
and substantially upon the specific matter under 
consideration and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1952 rating action denying service connection 
for Meckel's diverticulum is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

2.  The evidence received since the March 1952 rating 
decision is not and new and material, and the veteran's claim 
for service connection for Meckel's diverticulum is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Congenital or developmental defects are not diseases or 
injuries within the meaning of the law for the purposes of 
establishing service connection. 38 C.F.R. § 3.303(c).  With 
regard to congenital or developmental defects, service 
connection may not be granted for a defect, although service 
connection may be granted for a disability, which is shown by 
the evidence to have resulted from a defect which was subject 
to a superimposed disease or injury during service.  
VAOPGCPREC 82-90 (July 18, 1990).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Such a 
determination requires a finding of a current disability, 
which is related to an injury or disease, incurred in 
service. Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
cause or influence peculiar to military service.  
Consideration will be given to the circumstances, conditions, 
and hardships of service.  38 C.F.R. § 3.306(c).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or if clear and 
unmistakable evidence demonstrates that the injury or the 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

The evidence of record at the time of the March 1952 RO 
decision, which denied service connection for Meckel's 
diverticulum may be briefly summarized.  The service medical 
records reveal that, at the time of examination for entrance 
into active service, in February 1946, the clinical 
evaluation of the abdomen and pelvis was indicated to have 
been normal.  According to a service medical record dated in 
May 1946, the veteran was seen for complaints of cramping 
pain in the epigastric area.  The diagnosis was intestinal 
obstruction from external causes (Meckel's diverticulum).  
Another service medial record dated in May 1946 noted that a 
laparotomy showed a saccular diverticulum with obstruction 
just below proximal due to strictures and adhesions.  The 
report of the veteran's separation medical examination 
conducted in November 1947 showed that the clinical 
evaluation of the abdomen and pelvis was normal; that report 
does not show evidence of any gastrointestinal pathology.

In March 1952, the RO denied service connection for Meckel's 
diverticulum, in part, because Meckel's diverticulum was 
constitutional or developmental in character and there was no 
evidence of aggravation.  The veteran was notified of that 
decision and of his appellate rights in April 1952.  He did 
not appeal that decision.  Accordingly, the March 1952 rating 
decision is final.  38 U.S.C.A. § 7105 (West 1991).  However, 
the veteran may reopen his claim by submitting new and 
material evidence.

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

"New evidence" is evidence that is not merely cumulative of 
other evidence on the record.  Barnett v. Brown, 8 
Vet.App. 1, 5 (1995).  See also Cox v. Brown, 5 Vet. App. 95, 
98 (1993).  Evidence is "material" where it is relevant to 
and probative of the issue at hand.  Id.

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The evidence received subsequent to the March 1952 includes 
duplicate service medical records, summaries of Department of 
Veterans Affairs (VA) dated from March 1952 to November 1994, 
VA outpatient treatment records dated from May 1973 to July 
1977, the reports of VA examinations dated from July 1977 to 
March 1978, and multiple medical studies, reports and journal 
articles received in July 1997.

The copies of the service medical records are duplicate 
copies of evidence already of record that were previously 
considered by the RO in its decision in March 1952.

A summary of VA hospitalization dated from March 1952 to 
April 1952 included a diagnosis of terminal ileum Meckel's 
diverticulum.

A summary of VA hospitalization dated in November 1994 
included a diagnosis of chronic cholecystitis.

Multiple medical studies, reports and journal articles 
concerning polyps and tumors of the colon and rectum, infancy 
disorders, to include Meckel's diverticulum, and colorectal 
diverticular disease, to include diverticulosis, 
diverticulitis, and diverticular bleeding, were submitted by 
the veteran in July 1997.

Although the aforementioned medical evidence is new in that 
it was not of record when the RO initially decided the claim 
in March 1952, it is not material because it does not bear 
directly or substantially upon the veteran's specific case, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

Inasmuch as the copies of the service medical records are 
essentially duplicate copies of those already of record at 
the time of the March 1952 rating decision, it merely 
reiterates facts previously of record.  The summary of VA 
hospitalization dated from March 1952 to April 1952 merely 
shows that the veteran received treatment for Meckel's 
diverticulum approximately 5 years after service.

The submitted medical literature contains a general 
discussion of diverticular disease but there is no specific 
medical opinion regarding the veteran's case which was based 
on a review of his records.  The general discussion of 
diverticulum indicates that it can be an acquired condition 
but the type of diverticulum that the veteran had, that is , 
Meckel's diverticulum is, more often than not, a congenital 
or developmental disorder.  

Meckel's diverticulum is defined as the remains of the yolk 
stalk of the embryo, which, when persisting abnormally as a 
blind sac or pouch in the adult, is located on the ileum 
short distance above the cecum; it may be attached to the 
umbilicus and, if the lining includes gastric mucosa, peptic 
ulceration and bleeding may result.  An embryo is an organism 
in the early stages of development; in humans, the developing 
organism from conception until approximately the end of the 
second month; developmental stages from this time to birth 
are commonly designated as fetal.  Stedman's Medical 
Dictionary, 533, 581 (27th ed. 2000).

As previously stated, congenital or developmental defects are 
not "diseases" for which compensation benefits may be 
provided.  38 C.F.R. § 3.303(c).  The Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a present disability there can be no 
valid claim.  38 U.S.C.A. § 1110; Brammer v. Derwinski,  3 
Vet.App. 223, 225 (1992).

Significantly, Meckel's diverticulum is not considered to be 
a disability for which service connection may be granted.  
Additionally, the summary of VA hospitalization dated from 
March 1952 to April 1952, the summary of VA hospitalization 
dated in November 1994 and the multiple medical studies, 
reports and journal articles do not contain any competent 
medical evidence, which suggests that a superimposed element 
of disability was reasonably related to service or to any 
inservice occurrence or event.  Evidence that requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992); see also Moray v. Brown, 5 Vet.App. 211, 214 (1993) 
(holding that lay assertions of medical causation cannot 
service as the predicate to reopen a claim.).  Here, there is 
no evidence showing that either the veteran or any lay person 
is competent to render such an opinion.  Thus, new and 
material evidence in this respect also has not been 
submitted.  Also, the Board feels that the above discussion 
is sufficient to inform the veteran of that which is needed 
to reopen his claim and have service connection established.

In light of the foregoing, the Board finds that new and 
material evidence associated with the veteran's claim of 
service connection for Meckel's diverticulum has not been 
submitted.  Thus, the rating determination of March 1952 
remains final and no additional consideration is warranted.  
Barnett v. Brown, 83 F.3rd 1380, 1383 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The veteran's 
appeal is denied.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§ 3.156.



ORDER

The claim for service connection for Meckel's diverticulum is 
not reopened and the appeal is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals




 

